Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 04/09/2019.
Claims 1-20 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a user interface configured to accept user inputs as recited in claim 1,
a sensing module configured to measure operational data corresponding to the motor starter; a communication module in electrical communication with the control module and configured to communicate via a network as recited in claim 8 and 
 configured to accept user inputs and communicate the user inputs to the communication module as recited in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (USPN paragraphs [0041, 0036]) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20120054828 to Jiang et al. in view of USPN 20090292524 to Anne et al.
Per claim 1:
Jiang discloses:
1. A network-enabled motor control system comprising: 
a user interface configured to accept user inputs (Paragraph [0023] “the proxy layer 220 serve as an interface between embodiments of the three-layer management protocol device emulator 100 and method and the client computing device 200”); 
a network-enabled device comprising: 
a control module (Paragraph [0054] “memory controller”) comprising a memory (Paragraph [0054] “a system memory 930”); 
a communication module in electrical communication with the control module and the user interface (Paragraph [0062] “computer 910 may operate in a networked environment using logical connections to one or more remote computers, such as a remote computer 980”); 
the memory configured to store processing instructions (Paragraph [0063] “application programs 985 as residing on memory device 981”); 
wherein the processing instructions, when executed by the control module, cause the control module to: 
receive, via the communication module, a communication request corresponding to an emulated device (Paragraph [0026] “embodiments of the proxy layer 220 receive a request from a client computing device (box 315)… request is directed at one of the many devices that is being emulated by embodiments of the three-layer management protocol device emulator 100”); 
modify the communication request to match an expected communication request (Paragraph [0028] “presentation layer 230 then generate a ; 
provide a modified communication request to an associated hardware module within the control module (Paragraph [0025,0028] “emulate multiple instances of Web management protocol devices… the response is sent to embodiments of the proxy layer 220 (box 365)” [note here that the response is generated/modified]); and 
wherein the expected communication request is based on a network-enabled device type (Paragraph [0025] “the three-layer management protocol device emulator 100 on the server computing device 110 (box 300). The three layers include the proxy layer 220, the presentation layer 230, and the logic layer 240 (box 305)”).

Jiang does not explicitly disclose receive, via the communication module, a user input corresponding to an emulation mode selection.
However, Anne discloses in an analogous computer system receive, via the communication module, a user input corresponding to an emulation mode selection (Paragraph [0046] “device DTM 208 includes any hardware, software, firmware, or combination thereof for providing a user interface… for emulating at least some functions of at least one communication DTM”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of receive, via the communication module, a user input corresponding to an emulation mode selection as taught by Anne into the method of web management protocol device emulation as taught by Jiang. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of receive, via the communication module, a user input corresponding to an emulation mode selection to provide an efficient technique for giving user to 
 

Per claim 2:
Jiang discloses:
2. The system of claim 1, wherein the processing instructions further cause the control module to: receive a response from the associated hardware module (Paragraph [0026] “the proxy layer 220 receive a request from a client computing device (box 315)”); modify the response to match an expected response (Paragraph [0028] “presentation layer 230 then generate a response to the request based on the result (box 360)” [note here that response is generated/modified based up on result]); provide, via the communication module, a modified response; and wherein the modified response is based on an emulated device type (Paragraph [0025,0028] “emulate multiple instances of Web management protocol devices… the response is sent to embodiments of the proxy layer 220 (box 365)” [note here that the response is generated/modified]).

Per claim 3:
The rejection of claim 2 is incorporated and further, Jiang discloses does not explicitly discloses wherein the user interface is configured to display a plurality of emulated device types, each emulated device type corresponding to a motor control device.
However, Anne discloses in an analogous computer system wherein the user interface is configured to display a plurality of emulated device types (Paragraph [0046] “a user interface for interacting with a field device… a single emulated communication DTM 212 could be used to emulate one or multiple types of communication DTMs, or multiple emulated communication DTMs 212 could be used”), each emulated device type corresponding to a motor control (Paragraph [0025] “FIG. 1, the process control system 100 includes various field devices 102a-102n”).
The feature of providing wherein the user interface is configured to display a plurality of emulated device types, each emulated device type corresponding to a motor control device would be obvious for the reasons set forth in the rejection of claim 1.


Per claim 4:
The rejection of claim 3 is incorporated and further, Jiang discloses does not explicitly discloses wherein the user input comprises the emulated device type.
However, Anne discloses in an analogous computer system wherein the user input comprises the emulated device type (Paragraph [0017] “the device manager defines a user interface associated with the field device… configured to emulate a communication manager associated with at least the field device”).
The feature of providing wherein the user input comprises the emulated device type would be obvious for the reasons set forth in the rejection of claim 1.


Per claim 6:
Jiang discloses:
6. The system of claim 1, wherein the processing instructions further cause the control module to: receive, via the communication module, a second communication request corresponding to the network-enabled device (Paragraph [0021] “Client #1 130 communicates through a first communication link 135 and the network 120 with embodiments of the three-layer management protocol device emulator 100 and method”); and provide the second communication request to the (Paragraph [0021] “Client #140 communicates through a second communication link 145”).

Per claim 7:
Jiang discloses:
7. The system of claim 6, wherein the processing instructions further cause the control module to: receive a second response from the associated hardware module (Paragraph [0034] “proxy layer 220 then receive from the presentation layer 230 a response to each forwarded request (box 450)”); and provide, via the communication module, the second response (Paragraph [0034] “proxy layer 220 then match each response to the forwarded request, which corresponds to the request that was initially received”).

Per claim 8:
Jiang discloses:
8. A network-enabled electronic overload system comprising: a control module comprising a memory and configured to provide a control voltage to a motor starter (Fig. 9 element 930 and related discussion); a communication module in electrical communication with the control module and configured to communicate via a network (Paragraph [0022] “the server computing device 110 and embodiments of the three-layer management protocol device emulator 100 and method communicate through the network 120”); the memory configured to store processing instructions (Fig. 9 element 930 and related discussion); wherein the processing instructions; when executed by the control module, cause the control module to: receive; via the communication module, a communication request  (Paragraph [0020] “device emulator 100 and method communicate through a network 120 with client devices”); determine that the communication request corresponds to an emulated device (Paragraph [0026] “embodiments of the proxy layer 220 receive a request from a client computing device (box 315)… request is directed at one of the many devices that is being ; in response to the determination that the communication request corresponds to the emulated device: modify the communication request to match an expected communication request (Paragraph [0028] “presentation layer 230 then generate a response to the request based on the result (box 360)” [note here that response is generated/modified based up on result]); and provide a modified communication request to an associated hardware module within the network-enabled electronic overload system Paragraph [0025,0028] “emulate multiple instances of Web management protocol devices… the response is sent to embodiments of the proxy layer 220 (box 365)” [note here that the response is generated/modified]).

Jiang does not explicitly disclose a sensing module configured to measure operational data corresponding to the motor starter.
However, Anne discloses in an analogous computer system a sensing module configured to measure operational data corresponding to the motor starter (Paragraph [0025] “the field devices 102a-102n could include sensors that measure a wide variety of characteristics in a process system”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of a sensing module configured to measure operational data corresponding to the motor starter as taught by Anne into the method of web management protocol device emulation as taught by Jiang. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of a sensing module configured to measure operational data corresponding to the motor starter to provide an efficient technique to have data collected and be used for further analysis of the system so as to have better system performance.
 


Per claim 10:
The rejection of claim 8 is incorporated and further, Jiang discloses does not explicitly discloses a user interface configured to accept user inputs and communicate the user inputs to the communication module, and wherein the user inputs correspond to a system operating mode selection.
However, Anne discloses in an analogous computer system a user interface configured to accept user inputs and communicate the user inputs to the communication module (Paragraph [0014] “a user interface for a user, where the user interface is based on the device manager”), and wherein the user inputs correspond to a system operating mode selection (Paragraph [0046] “device DTM 208 includes any hardware, software, firmware, or combination thereof for providing a user interface… for emulating at least some functions of at least one communication DTM”).
The feature of providing a user interface configured to accept user inputs and communicate the user inputs to the communication module, and wherein the user inputs correspond to a system operating mode selection would be obvious for the reasons set forth in the rejection of claim 8.


Per claim 11:
The rejection of claim 10 is incorporated and further, Jiang discloses does not explicitly discloses wherein one of a plurality of system operating modes corresponds to a device emulation mode.
However, Anne discloses in an analogous computer system wherein one of a plurality of system operating modes corresponds to a device emulation mode (Paragraph [0017] “the device manager defines a user interface associated with the field device… configured to emulate a communication manager associated with at least the field device”).


Claims 12-13 is/are the system claim corresponding to system claims 6-7 respectively, and rejected under the same rational set forth in connection with the rejection of claims 6-7 respectively, as noted above.

Claims 14-15 is/are the method claim corresponding to system claims 1-2 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1-2 respectively, as noted above.


Per claim 18:
The rejection of claim 14 is incorporated and further, Jiang discloses does not explicitly discloses receiving a network communication indicating an emulation mode selection.
However, Anne discloses in an analogous computer system receiving a network communication indicating an emulation mode selection (Paragraph [0046] “device DTM 208 includes any hardware, software, firmware, or combination thereof for providing a user interface… for emulating at least some functions of at least one communication DTM”).
The feature of providing receiving a network communication indicating an emulation mode selection would be obvious for the reasons set forth in the rejection of claim 8.



Per claim 19:
The rejection of claim 18 is incorporated and further, Jiang discloses does not explicitly discloses wherein the emulation mode selection comprises a device type corresponding to the first motor control device.
However, Anne discloses in an analogous computer system wherein the emulation mode selection comprises a device type corresponding to the first motor control device (Paragraph [0025] “FIG. 1, the process control system 100 includes various field devices 102a-102n”).
The feature of providing wherein the emulation mode selection comprises a device type corresponding to the first motor control device would be obvious for the reasons set forth in the rejection of claim 8.

Claim 20 is/are the method claim corresponding to system claims 6 and rejected under the same rational set forth in connection with the rejection of claim 6 as noted above.


Claims 5 and 9 rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over USPN 20120054828 to Jiang et al. in view of USPN 20090292524 to Anne et al. and further in view of USPN 8589140 to Paulin.
Per claim 5:
The rejection of claim 1 is incorporated and further, neither Jiang nor Anne explicitly discloses wherein the emulated device is obsolete.
However, Paulin discloses in an analogous computer system wherein the emulated device is obsolete (Col. 13, lines 48-56 “each mobile device to be emulated… one mobile device may become obsolete”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein the 

Per claim 9:
The rejection of claim 8 is incorporated and further, Jiang does not explicitly discloses wherein the expected communication request is based on the network-enabled electronic overload system.
However, Paulin discloses in an analogous computer system wherein the expected communication request is based on the network-enabled electronic overload system (Col. 20, lines 28-32 “providing direct peer-to-peer communication links between environments 1902 may allow faster data transfer between environments and avoid overload of development server 1912”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein the expected communication request is based on the network-enabled electronic overload system as taught by Paulin into the method of web management device emulation as taught by the combination system of Jiang and Anne. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein the expected communication request is based on the network-enabled electronic overload system to .
 

Allowable Subject Matter
Claims 16 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
US 20180308296 A1 discloses Disclosed are emulator architectures for steer-by-wire (SBW) vehicle systems, methods for making and for using such systems, and programmable control logic for operating emulator test systems. A method is disclosed for operating an emulator test system for motor vehicle SBW systems. The method includes a Central Processing Unit Workstation Controller (CWC) initiating a selected test procedure for the SBW system, and transmitting, to a Motor Controller (MC) of the test system, a target input curve corresponding to the initiated test procedure. The MC responsively commands a Driver Simulator Motor (DSM) to operate at a power input corresponding to the target input curve. An emulator, which is mechanically coupled to the DSM, transmits emulator state data resulting from operating the DSM to a Real-time Operating System (RTOS). The RTOS determines a vehicle response based 
US 8966027 B1 discloses Techniques are described for providing managed computer networks, such as for managed virtual computer networks overlaid on one or more other underlying computer networks. In some situations, the techniques include facilitating replication of a primary computing node that is actively participating in a managed computer network, such as by maintaining one or more other computing nodes in the managed computer network as replicas, and using such replica computing nodes in various manners. For example, a particular managed virtual computer network may span multiple broadcast domains of an underlying computer network, and a particular primary computing node and a corresponding remote replica computing node of the managed virtual computer network may be implemented in distinct broadcast domains of the underlying computer network, with the replica computing node being used to transparently replace the primary computing node in the virtual computer network if the primary computing node becomes unavailable.

Tedesco et al. discloses This paper details the architecture, hardware and software of a platform for testing electric motors over the Internet that enables users to test multiple physical motors remotely under the specific loading conditions of the real-world application for which a motor is required. The system is divided into three major modules: the Server Software Application, the Target Software Application and the Motor Test Platform. The system is unique as it combines modularity, scalability and deliverability. It is modular, as it is capable of readily testing a variety of electric motors, scalable, as new motors can be quickly added to the system for testing, and is turn-key, 


Grush, Rick. Discloses the emulation theory of representation is developed and explored as a framework that can revealingly synthesize a wide variety of representational functions of the brain. The framework is based on constructs from control theory (forward models) and signal processing (Kalman filters). The idea is that in addition to simply engaging with the body and environment, the brain constructs neural circuits that act as models of the body and environment. During overt sensorimotor engagement, these models are driven by efference copies in parallel with the body and environment, in order to provide expectations of the sensory feedback, and to enhance and process sensory information. These models can also be run off-line in order to produce imagery, estimate outcomes of different actions, and evaluate and develop motor plans. The framework is initially developed within the context of motor control, where it has been shown that inner models running in parallel with the body can reduce the effects of feedback delay problems. The same mechanisms can account for motor imagery as the off-line driving of the emulator via efference copies. The framework is extended to account for visual imagery
as the off-line driving of an emulator of the motor-visual loop. I also show how such systems can provide for amodal spatial imagery. Perception, including visual perception, results from such models being used to form expectations of, and to interpret, sensory input. I close by briefly outlining other cognitive functions that might also be synthesized within this framework, including reasoning, theory of mind phenomena, and language.

Motor Test Platform, the Target Software Application and the Server Software Application. A proof-of-concept prototype was built using this architecture. This implementation was evaluated against benchmark tests to determine its capabilities as a simulation and evaluation tool. The positioning system performed well and was able to connect to different Test Motors with any proximal human operation. The positioning system did introduce some error compared to emulation done with manual coupling. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.

/Satish Rampuria/            Primary Examiner, Art Unit 2193